Citation Nr: 9903874	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left 
knee disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to July 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a left knee and a 
right ankle disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-service statements relevant to claimed 
in-service injuries to his left knee and right ankle are not 
credible in the face of the evidentiary record.

3.  The competent and probative evidence shows that was no 
permanent increase in the severity of a pre-existing left 
knee disorder during service.  

4.  The competent and probative evidence of record first 
reflects a right ankle problem many years after service and 
does not show that any current right ankle disorder is in any 
way related to the veteran's period of service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5107 (West 1991) 38 C.F.R. §§ 3.303, 3.304(b), 
3.306 (1998).

2.  A right ankle disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303.  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from July 1956 to May 1960.  His service 
records reflect that he had no foreign or sea service.  

On the report of medical examination completed in July 1956, 
in connection with the veteran's enlistment into military 
service, the examining physician noted a "moderately 
unstable left knee due to collateral ligament relaxation with 
torn right patellar ligament, chronic, with minimal 
movement."  X-rays of both knees appeared normal, without 
evidence of arthritic change.  The summary of defects portion 
of the report notes left knee derangement.  On the 
accompanying report of medical history the veteran reported 
that his knee had been "out of place."  Service medical 
records are negative for notation of complaints, findings or 
diagnoses pertinent to the left knee or the right foot/ankle.  
On the report of medical examination completed in connection 
with the veteran's discharge in May 1960, the examining 
physician noted that the veteran had had a swollen right 
knee, which had been out of place in 1956, without trouble 
since.  No defects or diagnoses were indicated.  On the 
accompanying report of medical history, the veteran denied 
having or having had arthritis; bone, joint or other 
deformity; lameness; a "trick" or locked knee; and foot 
trouble.  

In March 1997, the RO first received the veteran's 
application for VA compensation benefits based on left knee 
and right foot problems.  The veteran claimed that he had 
injured his left knee and right foot in 1958, when falling 
from a bomb bay of a B-52.  He stated that doctors treated 
him for a right ankle sprain and placed him on light duty.  
He argued that he had problems with his right ankle after 
service and saw physicians in the 1980s who unsuccessfully 
attempted to treat him with appliances, cortisone shots and 
therapy.  The veteran reported similar treatment for left 
knee problems after service.  He stated that in 1995 he 
underwent left knee surgery and that in March 1997 he 
underwent right ankle surgery.

In April 1997, the RO received records of medical treatment 
and evaluation from L.A., M.D.  In January 1983, the veteran 
presented with complaints of ankle pain and swelling of two 
months' duration.  The veteran had been referred for 
treatment by a Dr. E. who had been treating him for right 
knee problems.  Dr. L.A. noted a fracture in 1975 and a 
history that the veteran had recently twisted his ankle 
stepping off a step.  The impression was acute medial right 
ankle sprain.  The veteran was seen in January 1991 with 
complaints of right medial ankle pain of one year's duration.  
There was no evidence of fracture.  The veteran complained of 
nerve-type pain shooting up his leg, as well as tingling.  A 
record dated in February 1991 reflects that surgical 
procedures, neuroplasty, were discussed with the veteran.  
Records include notation of tarsal tunnel.  Records reflect 
ongoing treatment through April 1992.  In July 1992, the 
veteran complained of severe pain of six weeks' duration, 
post trauma.  Records reflect ongoing treatment with 
discussion of surgical options through July 1993.  
A July 1993 record indicates possible surgery for right foot 
hallux spoon toes, hammertoe repair.

In May 1997, the veteran advised the RO that records from 
D.B., M.D., for the period of approximately 1983 to 1985, had 
been destroyed.

The claims file also contains records of VA outpatient and 
hospital treatment.  An undated VA record includes notation 
of the veteran's history of having incurred a left knee 
injury while in high school.  The veteran, identified as 57 
years old at that time, complained of progressive left knee 
pain since high school.  Examination revealed medial joint 
line tenderness and a positive McMurray's and there was x-ray 
evidence of arthritis.  In April 1995, the veteran complained 
of right ankle pain and left knee pain of six months' 
duration.  He reported working in construction.  Diagnoses 
included questionable arthritis.  Records dated in May 1995 
include impressions to rule out metabolic sources of gout and 
to doubt rheumatoid arthritis.  A record dated in July 1995 
notes that the veteran had had a high school football injury 
to the left knee.  The veteran also reported a recent left 
knee injury while on a construction job.  The assessment was 
early degenerative changes of the left knee with symptoms 
consistent with a degenerative meniscal tear of the left 
medial meniscus.  The examiner stated that the veteran "most 
likely six months ago suffered a degenerative tear of his 
meniscus and this has limited his range of motion and given 
him pain."  In August 1995, the veteran underwent left high 
tibial osteotomy with arthroscopic debridement of the left 
knee.  VA records dated in March 1996 indicate that the 
veteran continued to have some left knee discomfort, post 
surgery, but with good results thus far.  

In February 1997, the veteran presented at the VA with 
complaints of right foot pain.  The veteran stated that such 
had been present for several years.  X-rays revealed 
significant osteoarthritis.  In March 1997, the veteran 
underwent right medializing calcaneal osteotomy, lateral 
column lengthening, percutaneous tendo-Achilles tendon 
lengthening, and removal of hardware from his left leg.  Also 
of record is a VA record dated in March 1997 showing that the 
veteran was seen after having his foot slammed in the 
elevator door while staying in hospital lodging quarters 
following surgery.  The impression was contusion of the foot.

In June 1997, T.B., M.D., offered a letter to the VA in 
connection with the veteran's right foot problems.  Dr. T.B. 
noted a history, as provided by the veteran, of a fall from a 
B-52 in the late 1950's resulting in a foot injury.  Dr. T.B. 
noted "several minor incidents where he has strained the 
foot which seems to have made it worse.  Essentially, he 
developed Stage-II posterior tibial tendon dysfunction 
associated with a contracted tendo-Achilles."  Dr. T.B. 
stated that the veteran's claim that "this is related to an 
injury back in the 1950's from my standpoint is actually 
likely very legitimate.  The majority of patients who have 
posterior tibial tendon insufficiency have a history of 
remote trauma and this is a degenerative disorder that occurs 
over time due to abnormal biomechanics due to the injury 
initially sustained.  It is my impression that, given the 
degree of deformity that [the veteran] had, whatever 
precipitated the problems in his foot predated my evaluation 
in February of 1997 by at least 10 years, so it is not 
inconsistent with his claim of having this be related to an 
injury during his service."  Dr. T.B. continued to state 
that "it is common that this injury is overlooked as it does 
go through periods of time where it is not significantly 
symptomatic."

Laws and Regulations Pertinent to Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1137, 38 C.F.R. § 3.304(b).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In this case, the veteran's reports of in-service injury to 
his left knee and right ankle must be presumed credible for 
the purposes of determining the claim well grounded.  The 
Board finds that the medical opinion offered by Dr. T.B. 
suggests a plausible onset of right ankle problems in 
service, based on the veteran's history.  Such is sufficient 
to well-ground the claim.  The Board also finds that based on 
the particular facts of this case, the left knee claim is 
also well grounded.  The Board is satisfied that all relevant 
and available facts have been properly developed.  The 
veteran has been afforded opportunity to submit or identify 
evidence pertinent to his claim and there is no evidence that 
potentially probative evidence is outstanding.  Also, the 
veteran's complaints have been evaluated by VA physicians in 
connection with treatment.  Thus, no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Credibility

Once the claim has been found well grounded, it is the 
Board's duty to determine the credibility of the evidence.  
See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In 
this case, the veteran's own accounts relevant to incurring a 
right ankle injury and left knee injury in service are not 
credible.  The post-service record reflects the veteran's 
contentions that he injured his left knee and right ankle in 
conjunction with an in-service fall from a B-52.  Notably, 
service records do not show that the veteran fell from a B-52 
or otherwise sustained on injury to his left knee or right 
ankle during service.  Service records in fact reflect that 
left knee derangement existed prior to service and also show 
an absence of comments relevant to the right ankle.  Also 
against the veteran's credibility in relating in-service 
injuries is his own denial of foot, knee or other joint 
problems at the time of his service discharge.  

Moreover, when seeking treatment for right ankle problems in 
1983, a record of which is the first post-service medical 
evidence available, the veteran reported a recent ankle 
injury, as well as fracturing his right ankle in 1975.  He 
gave no history of a service injury at that time.  Similarly, 
when seeking VA treatment for left knee complaints in 1995, 
the veteran reported having incurred a left knee injury in 
high school while playing football.  He also reported a 
recent work-related knee injury.  He did not provide a 
history of in-service injury to his knee.  The above 
demonstrates that the veteran's history, as reported in 
conjunction with his VA claim for compensation benefits, is 
clearly inconsistent with the service medical records and 
other evidence of record.  As such, the Board finds his 
history to lack credibility and to be of no probative value 
in support of his claims.

Left Knee

The report of the examination completed at the time of the 
veteran's entrance into service includes a finding of left 
knee derangement by the examiner.  Thus, with respect to his 
left knee, the veteran is not entitled to the presumption of 
soundness upon entrance into service.  
See 38 C.F.R. § 3.304(b).  Rather, the evidence reflects that 
a left knee disorder pre-existed service and was noted on the 
entrance examination.  Consistent with that conclusion are 
post-service records of medical treatment which include the 
veteran's history of a high school football injury to the 
left knee, with intermittent problems thereafter.

The service medical records are completely negative for 
notation of left knee complaints or abnormal findings during 
service.  At discharge, the veteran specifically denied knee 
or other joint problems and the examining physician noted 
only a history of right knee problems.  The Board recognizes 
that service personnel may have inadvertently referred to the 
right knee instead of the left; however, even were the Board 
to concede such, the discharge notation is to the effect that 
the veteran had had no trouble with that knee since 1956.  No 
defects were noted.  Thus, a review of service records does 
not show any increase in the severity of a pre-existing 
existing left knee disorder.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Significantly, the veteran did not apply for VA compensation 
for his left knee problems until 1997, decades after his 
discharge from military service.  Moreover, despite his 
complaints of continuing post-service left knee problems, the 
first post-service medical evidence of record is dated in 
1983, again, decades after service discharge.  Private 
records beginning in 1983 show treatment for right foot 
complaints and reference treatment for right knee problems, 
but do not show treatment or diagnosis of left knee problems.  
The first medical evidence of post-service left knee 
treatment in the current record is dated in 1995.  As stated 
above, those records are notable for a history of a left knee 
injury during high school and recent left knee injury 
incurred while the veteran was working in construction.  
Neither VA nor private physicians of record have opined that 
the veteran's left knee disorder increased in severity as a 
result of military service.  Rather, the records show that, 
despite a pre-existing left knee problem, the veteran had no 
recurrence of left knee problems until decades after service, 
notably after working in construction and reportedly 
incurring a work-related injury.

To the extent that the veteran has disputed suffering a post-
service left knee injury and to the extent that he argues any 
pre-service knee injury caused him no difficulties until re-
injuring it in service, the Board finds such arguments to be 
of little probative weight.  The competent medical evidence 
reflects only treatment in 1995.  It was in conjunction with 
such treatment that the veteran himself gave a history of 
post-service injury.  The preponderance of the competent, 
credible and probative evidence of record shows that the 
veteran incurred a left knee injury in high school and that 
there was an absence of reported symptoms for many years 
following service.  That factual background does not support 
a conclusion that there was any service aggravation of the 
veteran's left knee disorder.  Accordingly, the preponderance 
of the evidence is against the claim for service connection 
based either on incurrence or aggravation.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107; 
38 C.F.R.  §§ 3.303, 3.304(b), 3.306.  
Right Ankle

Service medical records, to include reports of examination at 
entrance and separation, are completely negative for 
complaints, findings or diagnoses pertinent to any right 
ankle disorder.  In fact, in connection with separation from 
service the veteran specifically denied foot or joint 
problems.  The Board notes the veteran's assertion of being 
informed of an ankle sprain while in service; however, that 
assertion, filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As stated, his offered history is not consistent 
with the service medical records.  Further, as discussed 
above, the veteran's credibility has been called into 
question and his history of in-service ankle injury is not 
probative of his claim.  In any case, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his opinions on in-
service medical diagnoses competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The first documented complaints or treatment relevant to 
right foot problems, recorded by competent medical personnel, 
are in 1983, decades after service.  At that time the veteran 
complained of right ankle problems of two months' duration.  
Significantly, he provided a history of a right ankle 
fracture in 1975, after service, and reported recent re-
injury, after falling off a step.  A review of further post-
service private and VA records reflects treatment and surgery 
for right ankle/foot problems.

The only competent medical evidence addressing the 
onset/etiology of the veteran's right foot/ankle problems is 
the letter from Dr. T.B., dated in June 1997.  The Board has 
carefully considered Dr. T.B.'s statement, but finds that 
such is not probative in this case.  First, there is no 
indication that Dr. T.B. reviewed the claims file, in 
particular the veteran's service medical records.  As 
emphasized in this decision, the service medical records show 
not only an absence of right ankle complaints and 
abnormalities, but also an absence of any in-service injury 
as described by the veteran to Dr. T.B.  Thus, Dr. T.B.'s 
conclusion that the veteran's contention that existing right 
foot/ankle problems are related to a service injury was 
"actually likely very legitimate," is based not on an 
accurate medical history, but rather on the veteran's 
unsupported and incredible assertions of incurring a foot 
injury in service.  The weight of a medical opinion is 
diminished where that opinion is based on an inaccurate 
factual premise or based on an examination of limited scope.  
See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Moreover, although Dr. T.B. provides background as to the 
likelihood of remote trauma and the degenerative nature of 
the veteran's problems, that physician concluded by opining 
only that the veteran's foot trauma preceded evaluation in 
1997 by at least 10 years.  Dr. T.B. did not note or discuss 
the veteran's history of injury in 1975, or in 1983, or 
discuss such as the possible etiological basis for the 
veteran's ankle problems.  Thus, although Dr. T.B.'s opinion 
may be worded with sufficient specificity to render the claim 
well grounded, see Bostain v. West, 11 Vet. App. 124 (1998), 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992)), it is of little or no probative 
value when viewed in conjunction with the entire evidence of 
record.  That is, the preponderance of the competent, 
credible and probative evidence of record shows no 
complaints, findings or diagnosis of right ankle/foot 
problems during or for many years after service, and instead 
shows that the veteran, by his own history, incurred right 
ankle injury in 1975 and thereafter.  Where a fair 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

ORDER

Service connection for a left knee disorder and a right ankle 
disorder is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

